DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species 2a (Fig. 2) and species 3a (Fig. 5A) in the reply filed on September 29, 2022 is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “abutted ends of the long cutting portion [being] urged by one of the plurality of blocking sets” in claim 5 and the “axial surface” in claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 5 is objected to because of the following informalities: the word “touchs” seems it should be written as “touches.”  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: connecting surface in claim 1; connecting end in claim 2; first clamping block set in claim 5; second clamping block set in claim 5; blocking sets in claim 5; and blocking member in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “long” in claims 1, 5-10 and 13-15 is a relative term which renders the claims indefinite. The term “long” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  That is, it is unclear when a feature is considered “long” and the point at which it is not considered “long.”  Appropriate correction required.
Claim 5 recites “a substrate comprising at least one long groove which extends along a longitudinal direction and comprises an inclined bottom” in Lines 2-3.  It is unclear if “comprises an inclined bottom” applies to the long groove or the substrate.  It is also unclear what the inclined bottom is in relation to in the claimed invention.  Appropriate correction required.
Claim 5 recites “a plurality of blocking sets . . . being manipulatable to move along the longitudinal direction in the at least one groove” in Lines 8-10.  It is unclear whether the plurality of blocking sets are merely pluralities of first and second clamping block sets or other blocking sets.  If the latter, because the claim limitation “plurality of blocking sets” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	Appropriate correction required.
Claim 5 recites “a plurality of blocking sets . . . being manipulatable to move along the longitudinal direction in the at least one groove” in Lines 8-10.  It is unclear whether the blocking sets are capable of being adjusted to move along the longitudinal direction or merely capable of being moved to different locations along said directions.  If it is the former, the structure for providing such adjustment is not clearly illustrated or disclosed to put one of skill on notice of the bounds of the claim.  Appropriate correction required.
Claim 5 recites “at least one processing tool as claimed in claim 1 disposed on the at least one long groove” in Line 11.  It is unclear if the at least one processing tool may be disposed in more than one long groove or if there is a respective relationship (one tool per groove) between the at least one tool and the at least one groove.  Appropriate correction required.
Claim 5 recites “abutted ends of the long cutting portion is urged by one of the plurality of blocking sets, so that the at least one processing tool is fixed in the at least one l” in Line 9-12.  Appropriate correction required.
Claim 5 recites “the long cutting portion is defined to have an axial surface that passes through the top and bottom portions of the abutted end and divides the long cutting portion into two parts with almost equal volume” in Lines 17-19.  It is unclear how the surface divides the top and bottom portions.  It is unclear whether the axial surface is in fact a surface or merely a plane.  Moreover, it is unclear whether “almost equal volume” is meant to be an approximation or that it is a requirement that the axial surface not divide the two parts into equal volume.  Further still, the metes and bounds of “almost equal volume” are unclear as it is not known when something is considered almost equal and when it is not.  Appropriate correction required.
The term “close” in claims 9 and 13 is a relative term which renders the claims indefinite. The term “close” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  That is, it is unclear when a feature is considered “close” and the point at which it is not considered “close.”  Appropriate correction required.
Claim 11 recites the limitation "the blocking sets" in Lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction required.
Claim 12 recites “protrude over . . . in the longitudinal direction” in Line 2.  The term protrudes means to project beyond such that the limits of “protrudes over” are unclear.  A direction only runs one way from an origin.  Thus, it is unclear how the opposite tops portions both protrude over the bottom portions in that direction.  Appropriate correction required.
Claim 13 recites “to move the blocking set get close” in Line 7.  There seems to be a term missing as the phrase does not make grammatical sense.  Appropriate correction required.
Claim 15 recites a “when” condition that creates a lack of clarity in the claim.  That is, it is unclear whether the claim requires that the at least one processing tool be a plurality thereof or not.  Appropriate correction required.
Claim 16 sets forth two abutted inclines and then refers to the abutted incline.  It is unclear whether the abutted incline is but one of the abutted inclines or not.  Appropriate correction required.
Claim 17 recites “protrude over . . . in the longitudinal direction” in Lines 2-3.  The term protrudes means to project beyond such that the limits of “protrudes over” are unclear.  A direction only runs one way from an origin.  Thus, it is unclear how the opposite tops portions both protrude over the bottom portions in that direction.  Appropriate correction required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song KE 0134313 Y1).
(Claim 1) Song discloses a processing tool (Figs. 1-4) includes a long cutting portion (110) extending along a longitudinal direction and having a connecting surface (Fig. 4 - surface for connecting to tool holder 10).  At least one clamped portion (Fig. 4 - portion receiving clamping screw) fixed to the connecting surface (at least indirectly).  Each of two ends of the long cutting portion along the longitudinal direction is an abutted end (Fig. 3 - inclined faces).1  A bottom portion of each of the abutted ends is connected to the connecting surface (Figs. 2-4).  A top portion of each of the abutted ends is away from the connecting surface (Figs. 2-4).  A distance between the top portions of the abutted ends is a first length, and a distance between the bottom portions of the abutted ends is a second length (Fig. 3).  The first length is shorter than the second length (Fig. 3).
(Claim 2) The at least one clamped portion (Fig. 4 - portion receiving clamping screw)  includes a connecting end (Fig. 4 - end contacting screw) and a free end (Fig. 4 - end of hole above screw).  The connecting end is fixed to the connecting surface (Fig. 4).  This likely doesn’t mean what Applicant intends, but here, the tool is monolithic in construction so each part of it is fixed to the others.  The free end is away from the connecting surface (Fig. 4).  The connecting end has a first width and the free end has a second width (Fig. 4).  The first width is wider than or equal to the second width (Fig. 4 - hole diameter for head of bolt).
(Claim 3) Each of the abutted ends is an abutted incline (Fig. 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Song KE 0134313 Y1).
Song dos not explicitly disclose the inclined abutted ends having a specific included angle as claimed.  Yet, the included angle of the inclined abutted ends is a result-effective variable because it impacts cutting performance and clamping hold within a holder.  Thus, at a time a person having ordinary skill in the art would have found it obvious to modify the inclined abutted ends disclosed in Song to have an included angle within the claimed range in order to optimize cutting and clamping performance.  See In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
Allowable Subject Matter
Claims 5-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RYAN RUFO/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The “abutted” end is merely an end intended to be abutted.  It is more akin to an abutment end than an end that is abutted when speaking of the tool alone.